City of San Antonio and Chief
                                                                               Charles N.




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 8, 2015

                                       No. 04-15-00097-CV

                                        Brian MCENERY,
                                             Appellant

                                                 v.

                    CITY OF SAN ANTONIO and Chief Charles N. Hood,
                                    Appellees

                   From the 285th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2011-CI-06603
                        Honorable Cathleen M. Stryker, Judge Presiding

                                          ORDER
        After we granted appellant an extension of time to file appellant’s reply brief, it was due
December 9, 2015. Appellant has now filed a second motion for extension of time, asking for an
additional twenty days to file the reply brief. The motion is unopposed. We GRANT
appellant’s motion and ORDER appellant to file his reply brief on or before December 29, 2015.
Appellant is advised that no further extension of time to file the reply brief will be granted absent
written proof of extraordinary circumstances.


                                                      _________________________________
                                                      Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of December, 2015.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court